UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. )1 Zale Corporation (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number) MICHAEL FASTERT TIG ADVISORS, LLC 520 Madison Avenue, 26th Floor New York, New York 10022 (212) 396-8698 STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 9, 2014 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 988858106 1 NAME OF REPORTING PERSON TIG ARBITRAGE ASSOCIATES MASTER FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 175,142* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN * Includes 5,600 Shares underlying certain call options exercisable within 60 days hereof. 2 CUSIP NO. 988858106 1 NAME OF REPORTING PERSON TIG ARBITRAGE ENHANCED MASTER FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 467,832* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.1% 14 TYPE OF REPORTING PERSON PN * Includes 15,000 Shares underlying certain call options exercisable within 60 days hereof. 3 CUSIP NO. 988858106 1 NAME OF REPORTING PERSON TFI PARTNERS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 642,974* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% 14 TYPE OF REPORTING PERSON OO * Includes 20,600 Shares underlying certain call options exercisable within 60 days hereof. 4 CUSIP NO. 988858106 1 NAME OF REPORTING PERSON TIG ADVISORS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,104,775* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.5% 14 TYPE OF REPORTING PERSON OO, IA * Includes 131,800 Shares underlying certain call options exercisable within 60 days hereof. 5 CUSIP NO. 988858106 1 NAME OF REPORTING PERSON CARL TIEDEMANN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,104,775* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.5% 14 TYPE OF REPORTING PERSON IN * Includes 131,800 Shares underlying certain call options exercisable within 60 days hereof. 6 CUSIP NO. 988858106 1 NAME OF REPORTING PERSON MICHAEL TIEDEMANN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,104,775* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.5% 14 TYPE OF REPORTING PERSON IN * Includes 131,800 Shares underlying certain call options exercisable within 60 days hereof. 7 CUSIP NO. 988858106 The following constitutes the Schedule 13D filed by the undersigned (the “Schedule 13D”). The Reporting Persons (as defined below) believe that in accordance to Rule 13d-1(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), a Schedule 13G reporting their beneficial ownership of in excess of 5% of the Issuer’s outstanding stock was required to be filed by them within 45 days of the end of the calendar 2014 in which they made such acquisition.Upon the occurrence of the events outlined in Item 4 below, the Reporting Persons have determined to file this Schedule 13D. Item 1.Security and Issuer. This statement relates to the Common Stock, $0.01 par value per share (the “Shares”), of Zale Corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 901 West Walnut Hill Lane, Irving, Texas 75038. Item 2.Identity and Background. (a)This statement is filed by: (i) TIG Arbitrage Associates Master Fund, L.P., a Cayman Islands exempted limited partnership (“TIG Associates”); (ii) TIG Arbitrage Enhanced Master Fund, L.P., a Cayman Islands exempted limited partnership (“TIG Enhanced”); (iii) TFI Partners, LLC, a Delaware limited liability company (“TFI Partners”), who serves as the general partner of TIG Associates and TIG Enhanced; (iv) TIG Advisors, LLC, a Delaware limited liability company and registeredinvestment adviser under the Investment Advisers Act of 1940 (“TIG Advisors”), who serves as the investment manager of TIG Associates and TIG Enhanced and of certain managed accounts (the “TIG Advisors Accounts”); (v) Carl Tiedemann, who serves as the managing member of each of TIG Advisors and TFI Partners; and (vi) Michael Tiedemann, who serves as the managing member of each of TIG Advisors and TFI Partners. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Each of the Reporting Persons is party to that certain Joint Filing and Solicitation Agreement, as further described in Item 6.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. (b)The address of the principal office of each of TIG Associates and TIG Enhanced is c/o Ogier Fiduciary Services (Cayman) Limited, 89 Nexus Way, Camana Bay, Grand Cayman KY1-9007, Cayman Islands. The address of the principal office of each of TFI Partners, TIG Advisors, Carl Tiedemann and Michael Tiedemann is 520 Madison Avenue, 26th Floor, New York, New York 10022. 8 CUSIP NO. 988858106 (c)The principal business of TIG Associates is investing in securities and engaging in all related activities and transactions. The principal business of TIG Enhanced is investing in securities and engaging in all related activities and transactions. The principal business of TFI Partners is serving as the general partner of each of TIG Associates and TIG Enhanced. The principal business of TIG Advisors is serving as the investment manager of the TIG Advisors Accounts. The principal occupation of Carl Tiedemann is serving as the managing member of each of TIG Advisors and TFI Partners. The principal occupation of Michael Tiedemann is serving as the managing member of each of TIG Advisors and TFI Partners. (d)No Reporting Person has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Carl Tiedemann and Michael Tiedemann are citizens of the United States of America. Item 3.Source and Amount of Funds or Other Consideration. The Shares purchased by each of TIG Associates and TIG Enhanced and held in the TIG Advisors Accounts were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted. The aggregate purchase price of the 169,542 Shares beneficially owned by TIG Associates is approximately $3,591,154, including brokerage commissions.The aggregate purchase price of the call options exercisable into 5,600 Shares owned beneficially by TIG Associates is approximately $5,820, including brokerage commissions. The aggregate purchase price of the 452,832 Shares beneficially owned by TIG Enhanced is approximately $9,616,975, including brokerage commissions.The aggregate purchase price of the call options exercisable into 15,000 Shares owned beneficially by TIG Enhanced is approximately $18,815, including brokerage commissions. The aggregate purchase price of the 3,350,601 Shares held in the TIG Advisors Accounts is approximately $71,002,757, including brokerage commissions.The aggregate purchase price of the call options exercisable into 111,200 Shares held in the TIG Advisors Accounts is approximately $126,128, including brokerage commissions. 9 CUSIP NO. 988858106 Item 4.Purpose of Transaction. The Reporting Persons purchased the Shares based on the Reporting Persons’ belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity.Depending upon overall market conditions, other investment opportunities available to the Reporting Persons, and the availability of Shares at prices that would make the purchase or sale of Shares desirable, the Reporting Persons may endeavor to increase or decrease their position in the Issuer through, among other things, the purchase or sale of Shares on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable. The Issuer has announced its entry into an Agreement and Plan of Merger, dated February 19, 2014, with Signet Jewelers Limited, a Bermuda corporation (“Signet”), and Carat Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Signet the (“Merger Agreement”).Pursuant to the Merger Agreement, Signet will acquire all of the issued and outstanding stock of the Issuer for $21.00 per share in cash consideration. After careful examination of the relevant public materials, the Reporting Persons have determined that they do not believe the Merger as currently contemplated is in the best interests of the Issuer’s shareholders. Accordingly, on May 9, 2014, the Reporting Persons published a detailed investor presentation supporting their position that the Merger provides inadequate consideration to the Issuer’s shareholders that was derived after a flawed evaluation process.The Reporting Persons demonstrated in the presentation that the Issuer and its financial advisors relied on stale financial information that fails to capture financial improvements since July 31, 2013 (the date of the financials used by the Issuer and its advisors) as well as current management projections that envision continued significant improvement.The Reporting Persons noted their belief that the Issuer stock was depressed because of the announcement by Golden Gate, a 23% shareholder of the Issuer, of its intention to divest of its interest in the Issuer and information asymmetry where management’s projections were not fully assimilated by the market. The Reporting Persons also highlighted their view that the extraordinary synergies available from the business combination of the two dominant national jewelry companies should have been equitably shared and should have resulted in a higher merger consideration or a stock component in the consideration that would allow the Issuer’s shareholders to participate in the value created by unlocking deal synergies.The Reporting Persons noted that the Issuer had failed to address conflicts of interest with its financial advisor and had allowed the director representative of Golden Gate to participate in the deliberations on the Merger despite apparent conflict and even sit on the Negotiation Committee charged with evaluating the transaction.The Reporting Persons concluded by explaining that by negotiating a late “end date” of February 19, 2015 by which the Merger must be completed, the Board effectively granted a valuable put option to the Issuer’s shareholders allowing them the benefit of seeing the Issuer’s financial results and projections over the next three quarters before they must make a decision to support or reject the Merger.Based on the Reporting Persons’ reading of the Merger Agreement, if there is no quorum to do business at the special meeting scheduled to be held on May 29, 2014 (the “Special Meeting”), then, without jeopardy to the Merger, the Boardmay adjourn the Special Meeting to provide the Issuer’s shareholders extended time to evaluate and consider the Merger prior to making an informed decision on whether it should be approved on its current terms. A full copy of the investor presentation is attached as Exhibit 99.1 and is incorporated herein by reference. Also on May 9, 2014, the Reporting Persons filed a preliminary proxy statement with the SEC in connection with their solicitation of proxies in opposition to the Merger. 10 CUSIP NO. 988858106 No Reporting Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein or such as would occur upon or in connection with completion of, or following, any of the actions discussed herein.The Reporting Persons intend to review their investment in the Issuer on a continuing basis.Depending on various factors including, without limitation, the Issuer’s financial position and investment strategy, the price levels of the Shares, conditions in the securities markets and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as they deem appropriate including, without limitation, engaging in communications with management and the Board of the Issuer, engaging in discussions with stockholders of the Issuer and others about the Issuer and the Reporting Persons’ investment, making proposals to the Issuer concerning changes to the capitalization, ownership structure, board structure (including board composition) or operations of the Issuer, purchasing additional Shares, selling some or all of their Shares, engaging in short selling of or any hedging or similar transaction with respect to the Shares, or changing their intention with respect to any and all matters referred to in Item 4. Item 5.Interest in Securities of the Issuer. The aggregate percentage of Shares reported owned by each person named herein is based upon 43,145,744 Shares outstanding as of April 30, 2014, which is the total number of Shares outstanding as reported in the Issuer’s Definitive Proxy Statement on Form DEFM 14A, filed with the Securities and Exchange Commission on May 1, 2014. A. TIG Associates (a) As of the close of business on May 8, 2014, TIG Associates beneficially owned 175,142 Shares, including 5,600 Shares underlying certain call options exercisable within 60 days hereof. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 175,142 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 175,142 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by TIG Associates during the past 60 days are set forth in Schedule A and are incorporated herein by reference. B. TIG Enhanced (a) As of the close of business on May 8, 2014, TIG Enhanced beneficially owned 467,832 Shares, including 15,000 Shares underlying certain call options exercisable within 60 days hereof. Percentage: Approximately 1.1% (b) 1. Sole power to vote or direct vote: 467,832 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 467,832 4. Shared power to dispose or direct the disposition: 0 11 CUSIP NO. 988858106 (c) The transactions in the securities of the Issuer by TIG Enhanced during the past 60 days are set forth in Schedule A and are incorporated herein by reference. C. TFI Partners (a) TFI Partners, as the general partner of each of TIG Associates and TIG Enhanced, may be deemed the beneficial owner of the (i) 175,142 Shares owned by TIG Associates and (ii) 467,832 Shares owned by TIG Enhanced. Percentage: Approximately 1.5% (b) 1. Sole power to vote or direct vote: 642,974 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 642,974 4. Shared power to dispose or direct the disposition: 0 (c) TFI Partners has not entered into any transactions in thesecurities of the Issuerduring the past 60 days.The transactions in the securities of the Issuer on behalf of each of TIG Associates and TIG Enhanced during the past 60 days are set forth in Schedule A and are incorporated herein by reference. D. TIG Advisors (a) As of the close of business on May 8, 2014, 3,461,801 Shares were held in the TIG Advisors Accounts, including 111,200 Shares underlying certain call options exercisable within 60 days hereof.TIG Advisors, as the investment manager of each of TIG Associates, TIG Enhanced and the TIG Advisors Accounts, may be deemed the beneficial owner of the (i) 175,142 Shares owned by TIG Associates, (ii) 467,832 Shares owned by TIG Enhanced, and (iii) 3,461,801 Shares held in the TIG Advisors Accounts. Percentage: Approximately 9.5% (b) 1. Sole power to vote or direct vote: 4,104,775 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,104,775 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by TIG Advisors through the TIG Advisors Accounts and on behalf of each of TIG Associates and TIG Enhanced during the past 60 days are set forth in Schedule A and are incorporated herein by reference. E. Carl Tiedemann (a) Carl Tiedemann, as the managing member of each of TIG Advisors and TFI Partners, may be deemed the beneficial owner of the (i) 175,142 Shares owned by TIG Associates, (ii) 467,832 Shares owned by TIG Enhanced, and (iii) 3,461,801 Shares held in the TIG Advisors Accounts. Percentage: Approximately 9.5% 12 CUSIP NO. 988858106 (b) 1. Sole power to vote or direct vote: 4,104,775 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,104,775 4. Shared power to dispose or direct the disposition: 0 (c) Carl Tiedemann has not entered into any transactions in the securities of the Issuerduring the past 60 days.The transactions in the securities of the Issuer on behalf of each of TIG Associates and TIG Enhanced and through the TIG Advisors Accounts during the past 60 days are set forth in Schedule A and are incorporated herein by reference. F. Michael Tiedemann (a) Michael Tiedemann, as the managing member of each of TIG Advisors and TFI Partners, may be deemed the beneficial owner of the (i) 175,142 Shares owned by TIG Associates, (ii) 467,832 Shares owned by TIG Enhanced, and (iii) 3,461,801 Shares held in the TIG Advisors Accounts. Percentage: Approximately 9.5% (b) 1. Sole power to vote or direct vote: 4,104,775 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,104,775 4. Shared power to dispose or direct the disposition: 0 (c) Michael Tiedemann has not entered into any transactions in the securities of the Issuerduring the past 60 days.The transactions in the securities of the Issuer on behalf of each of TIG Associates and TIG Enhanced and through the TIG Advisors Accounts during the past 60 days are set forth in Schedule A and are incorporated herein by reference. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Exchange Act, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. Item 6.Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. On May 9, 2014, the Reporting Persons entered into a Joint Filing and Solicitation Agreement in which the Reporting Persons agreed to (a) the joint filing on behalf of each of them of statements on Schedule 13D with respect to securities of the Issuer and (b) solicit proxies in opposition to the Merger at the Special Meeting.A copy of this agreement is attached as exhibit 99.2 hereto and is incorporated herein by reference. TIG Associates has purchased in the open market from counterparties the right to call up to 5,600 Shares at a price of $20 per Share, if such right is exercised prior to or on May 17, 2014. TIG Associates has purchased in the open market from counterparties put options referencing an aggregate of 7,700 Shares at a price of $20 per Share, if such right is exercised prior to or on May 17, 2014. 13 CUSIP NO. 988858106 TIG Enhanced has purchased in the open market from counterparties the right to call up to 15,000 Shares at a price of $20 per Share, if such right is exercised prior to or on May 17, 2014. TIG Enhanced has purchased in the open market from counterparties put options referencing an aggregate of 20,500 Shares at a price of $20 per Share, if such right is exercised prior to or on May 17, 2014. TIG Advisors, through the TIG Advisors Accounts, has purchased in the open market from counterparties the right to call up to 111,200 Shares at a price of $20 per Share, if such right is exercised prior to or on May 17, 2014. TIG Advisors, through the TIG Advisors Accounts, has purchased in the open market from counterparties put options referencing an aggregate of 151,900 Shares at a price of $20 per Share, if such right is exercised prior to or on May 17, 2014. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7.Material to be Filed as Exhibits. Investor Presentation, dated May 9, 2014. Joint Filing and Solicitation Agreement by and among TIG Arbitrage Associates Master Fund, L.P.; TIG Arbitrage Enhanced Master Fund, L.P.; TFI Partners, LLC; TIG Advisors, LLC; Carl Tiedemann; and Michael Tiedemann, dated May 9, 2014. 14 CUSIP NO. 988858106 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:May 9, 2014 TIG Arbitrage Associates Master Fund, L.P. By: TIG Advisors, LLC Investment Manager By: /s/ Michael Tiedemann Name: Michael Tiedemann Title: Managing Member TIG Arbitrage Enhanced Master Fund, L.P. By: TIG Advisors, LLC Investment Manager By: /s/ Michael Tiedemann Name: Michael Tiedemann Title: Managing Member TFI Partners, LLC By: /s/ Michael Tiedemann Name: Michael Tiedemann Title: Managing Member TIG Advisors, LLC By: /s/ Michael Tiedemann Name: Michael Tiedemann Title: Managing Member /s/ Carl Tiedemann Carl Tiedemann /s/ Michael Tiedemann Michael Tiedemann 15 CUSIP NO. 988858106 SCHEDULE A Transactions in the Securities of the Issuer During the Past Sixty Days Class of Security Amount of Securities Acquired/(Disposed) Price ($) Date of Transaction TIG ARBITRAGE ASSOCIATES MASTER FUND, L.P. Common Stock 30 03/07/2014 Common Stock 03/10/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/14/2014 Common Stock 03/17/2014 Common Stock 03/19/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/26/2014 Common Stock 03/31/2014 Common Stock 04/01/2014 Common Stock 04/02/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 43 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/09/2014 Common Stock 51 04/09/2014 Common Stock 13 04/09/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/15/2014 Common Stock 5 04/16/2014 Common Stock 04/16/2014 Common Stock 04/30/2014 April 19, 2014 Call Option ($20 Strike Price) 1 04/16/2014 April 19, 2014 Call Option ($20 Strike Price) 04/17/2014 CUSIP NO. 988858106 April 19, 2014 Put Option ($20 Strike Price) 1 04/16/2014 May 17, 2014 Call Option ($20 Strike Price) 1 03/19/2014 May 17, 2014 Call Option ($20 Strike Price) 1 03/26/2014 May 17, 2014 Call Option ($20 Strike Price) 03/31/2014 May 17, 2014 Call Option ($20 Strike Price) 1 04/17/2014 May 17, 2014 Call Option ($20 Strike Price) 1 04/30/2014 May 17, 2014 Put Option ($20 Strike Price) 1 03/12/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 8 04/30/2014 May 17, 2014 Put Option ($20 Strike Price) 1 05/07/2014 TIG ARBITRAGE ENHANCED MASTER FUND, L.P. Common Stock 67 03/07/2014 Common Stock 03/10/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/14/2014 Common Stock 03/17/2014 Common Stock 03/19/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/26/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 04/01/2014 Common Stock 04/02/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 CUSIP NO. 988858106 Common Stock 04/09/2014 Common Stock 04/09/2014 Common Stock 34 04/09/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/15/2014 Common Stock 04/16/2014 Common Stock 04/23/2014 Common Stock 04/30/2014 Common Stock 05/07/2014 April 19, 2014 Call Option ($20 Strike Price) 2 04/16/2014 April 19, 2014 Call Option ($20 Strike Price) 04/17/2014 April 19, 2014 Put Option ($20 Strike Price) 2 04/16/2014 May 17, 2014 Call Option ($20 Strike Price) 2 03/19/2014 May 17, 2014 Call Option ($20 Strike Price) 1 03/26/2014 May 17, 2014 Call Option ($20 Strike Price) 17 03/31/2014 May 17, 2014 Call Option ($20 Strike Price) 4 04/17/2014 May 17, 2014 Call Option ($20 Strike Price) 04/23/2014 May 17, 2014 Call Option ($20 Strike Price) 4 04/30/2014 May 17, 2014 Put Option ($20 Strike Price) 16 03/12/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 1 04/09/2014 May 17, 2014 Put Option ($20 Strike Price) 22 04/30/2014 May 17, 2014 Put Option ($20 Strike Price) 2 05/07/2014 TIG ADVISORS, LLC (Through the TIG Advisors Accounts) Common Stock 59 03/07/2014 Common Stock 46 03/07/2014 Common Stock 81 03/07/2014 Common Stock 03/07/2014 Common Stock 03/07/2014 Common Stock 03/10/2014 Common Stock 03/10/2014 Common Stock 03/10/2014 Common Stock 03/10/2014 Common Stock 03/10/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/11/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/12/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/13/2014 Common Stock 03/14/2014 Common Stock 03/14/2014 Common Stock 03/14/2014 Common Stock 03/14/2014 Common Stock 03/14/2014 Common Stock 03/17/2014 Common Stock 03/17/2014 Common Stock 03/17/2014 Common Stock 03/17/2014 Common Stock 03/17/2014 Common Stock 03/19/2014 Common Stock 03/19/2014 Common Stock 03/21/2014 CUSIP NO. 988858106 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/21/2014 Common Stock 03/26/2014 Common Stock 03/26/2014 Common Stock 03/26/2014 Common Stock 03/26/2014 Common Stock 03/26/2014 Common Stock 10 03/26/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 1 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 03/31/2014 Common Stock 04/01/2014 Common Stock 04/01/2014 Common Stock 04/01/2014 Common Stock 04/01/2014 Common Stock 04/01/2014 Common Stock 04/02/2014 Common Stock 04/02/2014 Common Stock 04/02/2014 Common Stock 04/02/2014 Common Stock 04/02/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 70 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 CUSIP NO. 988858106 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/07/2014 Common Stock 04/09/2014 Common Stock 04/09/2014 Common Stock 25 04/09/2014 Common Stock 04/09/2014 Common Stock 04/09/2014 Common Stock 21 04/09/2014 Common Stock 04/09/2014 Common Stock 04/09/2014 Common Stock 57 04/09/2014 Common Stock 04/09/2014 Common Stock 04/09/2014 Common Stock 56 04/09/2014 Common Stock 04/09/2014 Common Stock 04/09/2014 Common Stock 94 04/09/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/10/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/11/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 CUSIP NO. 988858106 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/14/2014 Common Stock 04/15/2014 Common Stock 04/15/2014 Common Stock 04/15/2014 Common Stock 04/15/2014 Common Stock 04/15/2014 Common Stock 04/16/2014 Common Stock 04/16/2014 Common Stock 04/16/2014 Common Stock 04/16/2014 Common Stock 04/16/2014 Common Stock 04/16/2014 Common Stock 04/23/2014 Common Stock 04/23/2014 Common Stock 04/23/2014 Common Stock 04/23/2014 Common Stock 04/23/2014 Common Stock 04/23/2014 Common Stock 04/23/2014 Common Stock 04/30/2014 Common Stock 04/30/2014 Common Stock 04/30/2014 Common Stock 04/30/2014 Common Stock 05/07/2014 Common Stock 05/07/2014 April 19, 2014 Call Option ($20 Strike Price) 2 04/16/2014 April 19, 2014 Call Option ($20 Strike Price) 1 04/16/2014 April 19, 2014 Call Option ($20 Strike Price) 4 04/16/2014 April 19, 2014 Call Option ($20 Strike Price) 4 04/16/2014 April 19, 2014 Call Option ($20 Strike Price) 7 04/16/2014 April 19, 2014 Call Option ($20 Strike Price) 04/17/2014 April 19, 2014 Call Option ($20 Strike Price) 04/17/2014 April 19, 2014 Call Option ($20 Strike Price) 04/17/2014 April 19, 2014 Call Option ($20 Strike Price) 04/17/2014 CUSIP NO. 988858106 April 19, 2014 Call Option ($20 Strike Price) 04/17/2014 April 19, 2014 Put Option ($20 Strike Price) 2 04/16/2014 April 19, 2014 Put Option ($20 Strike Price) 1 04/16/2014 April 19, 2014 Put Option ($20 Strike Price) 4 04/16/2014 April 19, 2014 Put Option ($20 Strike Price) 4 04/16/2014 April 19, 2014 Put Option ($20 Strike Price) 6 04/16/2014 May 17, 2014 Call Option ($20 Strike Price) 29 03/12/2014 May 17, 2014 Call Option ($20 Strike Price) 1 03/12/2014 May 17, 2014 Call Option ($20 Strike Price) 1 03/19/2014 May 17, 2014 Call Option ($20 Strike Price) 4 03/19/2014 May 17, 2014 Call Option ($20 Strike Price) 3 03/19/2014 May 17, 2014 Call Option ($20 Strike Price) 4 03/19/2014 May 17, 2014 Call Option ($20 Strike Price) 14 03/26/2014 May 17, 2014 Call Option ($20 Strike Price) 3 03/26/2014 May 17, 2014 Call Option ($20 Strike Price) 1 03/26/2014 May 17, 2014 Call Option ($20 Strike Price) 03/31/2014 May 17, 2014 Call Option ($20 Strike Price) 4 03/31/2014 May 17, 2014 Call Option ($20 Strike Price) 34 03/31/2014 May 17, 2014 Call Option ($20 Strike Price) 31 04/03/2014 May 17, 2014 Call Option ($20 Strike Price) 10 04/09/2014 May 17, 2014 Call Option ($20 Strike Price) 2 04/17/2014 May 17, 2014 Call Option ($20 Strike Price) 26 04/17/2014 May 17, 2014 Call Option ($20 Strike Price) 6 04/17/2014 May 17, 2014 Call Option ($20 Strike Price) 11 04/17/2014 May 17, 2014 Call Option ($20 Strike Price) 04/23/2014 May 17, 2014 Call Option ($20 Strike Price) 04/23/2014 May 17, 2014 Call Option ($20 Strike Price) 7 04/23/2014 May 17, 2014 Call Option ($20 Strike Price) 04/23/2014 CUSIP NO. 988858106 May 17, 2014 Call Option ($20 Strike Price) 04/23/2014 May 17, 2014 Call Option ($20 Strike Price) 1 04/23/2014 May 17, 2014 Call Option ($20 Strike Price) 04/30/2014 May 17, 2014 Call Option ($20 Strike Price) 10 04/30/2014 May 17, 2014 Call Option ($20 Strike Price) 04/30/2014 May 17, 2014 Call Option ($20 Strike Price) 04/30/2014 May 17, 2014 Call Option ($20 Strike Price) 14 05/07/2014 May 17, 2014 Put Option ($20 Strike Price) 6 03/12/2014 May 17, 2014 Put Option ($20 Strike Price) 7 03/12/2014 May 17, 2014 Put Option ($20 Strike Price) 77 03/12/2014 May 17, 2014 Put Option ($20 Strike Price) 13 03/12/2014 May 17, 2014 Put Option ($20 Strike Price) 25 03/12/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 03/31/2014 May 17, 2014 Put Option ($20 Strike Price) 40 04/03/2014 May 17, 2014 Put Option ($20 Strike Price) 17 04/09/2014 May 17, 2014 Put Option ($20 Strike Price) 1 04/23/2014 May 17, 2014 Put Option ($20 Strike Price) 29 04/23/2014 May 17, 2014 Put Option ($20 Strike Price) 1 04/23/2014 May 17, 2014 Put Option ($20 Strike Price) 4 04/23/2014 May 17, 2014 Put Option ($20 Strike Price) 6 04/30/2014 May 17, 2014 Put Option ($20 Strike Price) 45 04/30/2014 CUSIP NO. 988858106 May 17, 2014 Put Option ($20 Strike Price) 26 04/30/2014 May 17, 2014 Put Option ($20 Strike Price) 43 04/30/2014 May 17, 2014 Put Option ($20 Strike Price) 22 05/07/2014
